Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 1:18-cv-24171


  MICHELLE VEGA,

          Plaintiff,

  vs.

  PORKY’S CABARET, INC., d/b/a BELLAS
  CABARET, a Florida Corporation, TUNDIDOR,
  INC. d/b/a EROTICA CABARET, a Florida
  Corporation, JAMES TUNDIDOR, and DULCE
  TUNDIDOR, individually,

        Defendants.
  ___________________________________________/


        DEFENDANTS’ MOTION TO DISMISS, IN PART, PLAINTIFF’S COMPLAINT
          Defendants, PORKY’S CABARET, INC., d/b/a BELLAS CABARET, TUNDIDOR, INC.

  d/b/a EROTICA CABARET, JAMES TUNDIDOR and DULCE TUNDIDOR (collectively

  “Defendants”), by and through their undersigned counsel, hereby move to dismiss, in part, Plaintiff

  MICHELLE VEGA’s (“Plaintiff”) Complaint [D.E. 1] pursuant to Federal Rule of Civil Procedure

  12(b)(6), and in support thereof states as follows:

                                    I.       INTRODUCTION
          Plaintiff brings this action as an alleged former employee of Defendants, for alleged

  violations of the Fair Labor Standards Act (“FLSA”) and the Florida Minimum Wage Act

  (“FMWA”) from the beginning of Plaintiff’s employment “before June 2013” through the end of

  her employment “until approximately April of 2017.” Compl. ¶ 8. Counts I and II include claims

  against Defendants for alleged minimum wage and overtime violations under the FLSA. Count

  III includes a claim against Defendants for minimum wage violations under the FMWA.

                                                   1
Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 2 of 7



         Portions of all three Counts contained within the Complaint are barred, in part, by the

  respective statute of limitations. Therefore, this Court should dismiss with prejudice, in part, those

  portions of Counts I, II, and III that are time barred.

              II.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     1. Plaintiff alleges to be a former employee of Defendants who was hired in June 2013. See

  Compl. ¶¶ 8-9. During her employment, Plaintiff alleges that she regularly worked in excess of

  forty (40) hours within a work week. See id. at ¶ 18.

     2. On October 10, 2018, Plaintiff filed a three-count Complaint with this Court alleging

  violations of the FLSA and the FMWA. The Complaint alleges minimum wage and overtime

  compensation violations under the FLSA (Count I and Count II, respectively), and violation of the

  FMWA (Count III). See generally id.

     3. In the Complaint, Plaintiff alleges, inter alia, that Plaintiff was employed by Defendants

  from June 2013 to April 2017. See id. at ¶ 8.

     4. Portions of each Count are time barred and must be dismissed.

                                 III.    MEMORANDUM OF LAW

         A.         Motion to Dismiss Standard.

         A complaint, pursuant to Rule 8(a)(2) of the Federal Rules of Civil Procedure, must contain

  “a short plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

  8(a)(2). The short plain statement must “raise a right to relief above the speculative level” by

  including “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

  v. Twombly, 550 U.S. 544, 555, 570 (2007). A claim is plausible on its face “when the plaintiff

  pleads factual content that allows the court to draw a reasonable inference that the defendant is

  liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                     2
Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 3 of 7



         A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure is

  appropriate when the complaint fails to adequately allege facts to state a plausible claim. See

  generally Twombly, 550 U.S. at 555. Legal conclusions unsupported by factual allegations are

  “not entitled to the assumption of truth.” Id. at 679. Once a court identifies the remaining non-

  conclusory, well-plead factual allegations the court must “assume their veracity and then determine

  whether they plausibly give rise to an entitlement of relief. Iqbal at 1950. Even if the factual

  allegations assumed to be true are consistent with a claim for relief, the complaint must

  nevertheless be dismissed if the facts are equally consistent with finding of no liability. Id.

         Lastly, while a statute of limitations bar is usually an affirmative defense, a court can grant

  a motion to dismiss if it is apparent from the face of the complaint that the claim is time-barred.

  Woodburn v. Fla. Dep’t of Children & Family Servs., 854 F. Supp. 2d 1184, 1198 (citing La Grasta

  v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)).

         Here, pursuant to the pleading standards of Twomby, Iqbal and Rule 12(b)(6) of the Federal

  Rules of Civil Procedure, portions of Counts I, II and III of the Complaint must be partially

  dismissed with prejudice because the claims are time barred on their face.

         B.      Plaintiff’s FLSA claims (Count I and II) are Partially Barred the Statute of
                 Limitations.

         Plaintiff’s claims for minimum wage and overtime violations under the FLSA in Counts I

  and II are barred, in part, by the statute of limitations and those portions must be dismissed with

  prejudice.

         As a general rule, a two-year statute of limitations applies to FLSA claims. 29 U.S.C. §

  255(a). The statute of limitations is extended to three years after the cause of action accrues if the

  employer willfully violated the FLSA. Id. The cause of action accrues for purposes of the FLSA

  "when the employer fails to pay the required compensation for any workweek at the regular pay

                                                    3
Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 4 of 7



  day for the period in which the workweek ends." 29 C.F.R. 790.21(b); see 29 U.S.C. § 255(a) ("[I]f

  the cause of action accrues on or after May 14, 1947[, it] may be commenced within two years

  after the cause of action accrued, . . . except that a cause of action arising out of a willful violation

  may be commenced within three years after the cause of action accrued.").

          Here, Plaintiff alleges willful violations of the FLSA. See Compl. ¶¶ 23, 27-28. However,

  even under the three (3) year statute of limitation stated in 29 U.S.C. § 255(a), Plaintiff’s claims

  in Counts I and II are partially barred by the statute of limitations. The Complaint in this action

  was filed on October 10, 2018. Hence, the applicable statute of limitations bars any claims for

  minimum wage and overtime violations under the FLSA prior to October 10, 2015. See generally

  29 U.S.C. § 255(a). Here, Plaintiff is seeking unpaid minimum wage and overtime wages from

  June 2013 through April 2017. Since a portion of the claims for minimum wage and overtime

  violations allegedly occurred more than three years prior to the filing of the Complaint (the time

  barred portion being June 2013 through October 10, 2015), those portions of Counts I and II must

  be dismissed with prejudice.

          Therefore, pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court must dismiss

  the portions of Counts I and II asserting claims under the FLSA from June 2013 through October

  10, 2015 with prejudice, since such claims are barred by the applicable Statute of Limitations.

          C.      Plaintiff’s FMWA claim (Count III) is Partially Barred by the Statute of
                  Limitations.

          Plaintiff’s claim for minimum wage violations under the FMWA in Count III is barred, in

  part, by the statute of limitations and those portions must be dismissed with prejudice.

          Section 95.11(3)(q) of the Florida Statutes provide that “an action alleging a violation,

  other than a willful violation, of the [FMWA]” has a four (4) year statute of limitations. However,




                                                     4
Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 5 of 7



  if the alleged violation is willful, Section 95.11(2)(d) provides that the claim has a five (5) year

  statute of limitations.

          However, even under the five (5) year statute of limitations stated in Section 95.11(2)(d),

  Plaintiff’s claim in Count III is partially barred by the statute of limitations. The Complaint in this

  action was filed on October 10, 2018. Hence, the applicable statute of limitations bars any claims

  for minimum wage violations under the FMWA prior to October 10, 2013. Here, in Count III,

  Plaintiff is seeking unpaid minimum wages from June 2013 through April 2017. Since a portion

  of the claims for minimum wage violations allegedly occurred more than five years prior to the

  filing of the Complaint (the time barred portion being June 2013 through October 10, 2013), those

  portions of Count III must be dismissed with prejudice.

          Therefore, pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court must dismiss

  the portions of Count III asserting claims under the FMWA from June 2013 through October 10,

  2013 with prejudice, since such claims are barred by the applicable Statute of Limitations.

                                        IV.     CONCLUSION

          For the reasons set forth herein, the portions of Plaintiff’s Complaint contained in Counts

  I, II and III Plaintiff’s that are time barred as being outside the applicable statute of limitations

  must be dismissed with prejudice.1

          WHEREFORE, Defendants respectfully request this Court enter an Order: (1) granting the

  instant Motion to Dismiss; (2) dismissing the portions of Counts I and II asserting claims under

  the FLSA from June 2013 through October 10, 2015 with prejudice; (3) dismissing the portions of




  1
   A partial motion to dismiss does not require a party to file an answer while the motion is pending
  and automatically extends its time to answer. See Ferk v. Mitchell, No. 14-cv-21916-KING, 2014
  U.S. Dist. LEXIS 177885, *2 n. 1 (S.D. Fla. Dec. 29, 2014) (citing Beaulieu v. Bd. of Trustees of
  Univ. of West Florida, No. 3:07-cv-30, 2007 U.S. Dist. LEXIS 98749, *2 (N.D. Fla. July 9, 2007).
                                                    5
Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 6 of 7



  Count III asserting claims under the FMWA from June 2013 through October 10, 2013 with

  prejudice; and (2) granting any other relief this Court deems just and proper.



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 4th, 2018 I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on

  the attached Service List in the manner specified, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

  or parties who are not authorized to receive electronically Notices of Electronic Filing.



                                                Respectfully submitted,

                                                /s/ Joshua M. Entin
                                                JOSHUA M. ENTIN, ESQ.
                                                Fla. Bar No. 493724
                                                josh@entinlaw.com
                                                ENTIN LAW GROUP, P.A.
                                                633 S. Andrews Avenue, Suite 500
                                                Ft. Lauderdale, Florida 33301
                                                Tel: (954) 761-7201 | Fax: (954) 764-2443
                                                Attorney for Defendants Porky’s Cabaret, Inc.,
                                                Tundidor, Inc., James Tundidor, and Dulce
                                                Tundidor.




                                                   6
Case 1:18-cv-24171-PCH Document 11 Entered on FLSD Docket 12/04/2018 Page 7 of 7



                                      SERVICE LIST

                             Vega v. Porky’s Cabaret, Inc., et al.
                               Case Number: 1:18-cv-24171

                  United States District Court, Southern District of Florida

  Brandon L. Chase, Esq.
  LAW OFFICES OF BRANDON L. CHASE, P.A.
  25 Southeast 2nd Avenue
  Eighth Floor
  Miami, Florida 33131
  Tel: 305-677-2228
  Fax: 305-677-3232
  E-mail: bchase@cruiselawmiami.com
          assistant@cruiselawmiami.com
          eservice@cruiselawmiami.com
  Attorney for Plaintiff

  David J. Gillis, Esq.
  LAW OFFICES OF DAVID J. GILLIS, P.A.
  110 Southeast 6th Street
  Suite 2150
  Fort Lauderdale, Florida 33301
  Tel: 954-507-5772
  Fax: 954-208-0635
  E-mail: dgillis@justicesouthflorida.com
  Attorney for Plaintiff

  Hugo Apellaniz, Esq.
  APELLANIZ LAW, P.A.
  1700 E. Las Olas Blvd.
  Suite 207
  Fort Lauderdale, Florida 33301
  Tel: 954-533-2903
  Fax: 954-533-2903
  E-mail: apellanizlaw@gmail.com
  Attorney for Plaintiff




                                              7
